Citation Nr: 1646253	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a right wrist disability.

2.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating higher than 20 percent for type II diabetes mellitus.

4.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.  His service medals and decorations include the Combat Infantryman Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of April 2010 and June 2014 rating decisions issued by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A hearing transcript is of record and has been reviewed.

Below, the Board awards a 70 percent rating for PTSD and entitlement to a TDIU.  The issues of entitlement to a rating higher than 70 percent for PTSD and the increased rating claim for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2016, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking an increased rating for a right wrist disability.

2.  Since December 4, 2008, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to suicidal ideation; visual and auditory hallucinations; clinically significant depression and anxiety; insomnia, social withdrawal, impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

3.  The competent and probative evidence demonstrates that the Veteran's service-connected PTSD renders him unable to maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertinent to the issue of entitlement to increased rating for right wrist disability are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a rating of 70 percent for PTSD have been met since December 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 
As indicated, the Veteran perfected an appeal from an April 2010 rating decision which continued a noncompensable rating for a right wrist disability.  Thereafter, a July 2013 rating decision increased the rating to 20 percent.  However, during the April 2016 hearing, the Veteran indicated that he wished to withdraw his appeal seeking an increased rating for right wrist disability and such statement was reduced to writing in the hearing transcript.  

Once the Board received the Veteran's written statement, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the increased rating claim for right wrist disability and it is therefore dismissed.  38 U.S.C.A. § 7105 (d) (5) (West 2014).


II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the fully favorable determination in regard to the TDIU claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

With regard to the PTSD claim being adjudicated herein, VA provided a pre-adjudicatory notice letter to the Veteran in January 2010 which apprised him of the type of evidence and information needed to substantiate his PTSD claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, VA and private treatment records; a hearing transcript; as well as lay statements in support of the claim.  The Veteran was afforded a VA compensation examination for PTSD in January 2010 which is adequate to decide the claim.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, the 2016 Board hearing was in compliance with the provisions of Bryant. Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his PTSD has increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).




III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Increased Rating Claim for PTSD

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

Under the formula, a rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2015). 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).   A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV. See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Turning now to the relevant evidence, VA psychiatry notes dated in September 2008 reflect the Veteran's Vietnam trauma and consequent PTSD were severe, as stated by his psychiatrist.  It was also noted that the Veteran's numbing can be mistaken for calmness in brief observation or by a casual observer.  

In December 2009, the Veteran underwent a VA General Medical examination.   He reported being depressed "half the time."  No psychiatric diagnosis was rendered.   

In January 2010, the Veteran underwent a VA examination for PTSD.  He reported continued dreams about his Vietnam service.  He is often depressed, has no close friends, and lacked energy and motivation.  It was noted that he suffered from middle insomnia.  He overreacted to loud noise and had become concerned with short-term memory and concentration problems.  On examination, he was noted to be casually and appropriately dressed.  He was alert in all spheres and had good eye contact.  He displayed appropriate behavior during the interview.  His mood was neutral.  His affect was constricted, but congruent.  He did not report any suicidal or homicidal ideations, plan, or intent.  His speech and thought processes were essentially unimpaired; his speech was fluent with normal intonation, rhythm, and volume.  His thinking was linear and logical, with no signs of a formal thought disorder.  He denied any delusions or hallucinations.  Long and short-term recall was grossly intact.  His attention and concentration were adequate for purposes of the examination but he described a lapse of memory and concentration in other situations.  He did not report any panic attacks, obsessions, or phobias that interfere with normal functioning.  He reported disturbed sleeping patterns resulting in occasional daytime fatigue.  Judgment and insight were present.  The examiner noted that the Veteran's depression likely represented a progression of his PTSD. 

In terms of PTSD, the Veteran reported re-experiencing military stressors in nightmares, as well as intrusive thoughts and memories.  He also exhibited increased arousal symptoms to include insomnia, hypervigilance, impaired concentration, exaggerated startle response, and signs/symptoms of numbing and avoidance.  He lacked interest in significant activities.  He reported mild to moderate symptoms daily or weekly without remission since last examination.  The examiner determined that there is an occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally functioning satisfactorily.  The Veteran did not report any interference of symptoms of PTSD in the performance of activities of daily living.  He had occasional difficulty with memory and concentration in his job.  He lacked the motivation to volunteer or participate in other structured activity that might reduce the intensity of his PTSD symptoms.  An axis I diagnosis of chronic PTSD was continued.  A GAF score of 50 was assigned which the examiner stated reflected insomnia, social withdrawal, re-experiencing symptoms, depression, lack of energy, and motivation.

In September 2010, the Veteran underwent a psychological evaluation by a licensed clinical psychologist identified as C.I., PhD, after being referred by his psychiatrist.  Dr. C.I. noted the Veteran as alert and oriented in all spheres.  The Veteran's responses to questions were relevant, coherent and goal-directed.  His speech was spontaneous.  His mood was labile with features of depression, anxiety, and anger.  His affect was labile with features of worry, apprehension, irritability/agitation, periods of tearfulness, and periods of verbal tirades.  He had beliefs of helplessness and hopelessness.  Suicidal ideation without current intent/plan was indicated.  The Veteran also described somatic sensations such as gastrointestinal disturbances, general tension, general fatigue, chronic low back pain, watery eyes, and hearing problems.  Perfectionistic ideation was present, as well as short-term memory problems.  

Dr. C.I. stated that the tests of personality and clinical observation indicated that the Veteran was experiencing bizarre and unusual sensory experiences (mental images) that left him feeling as if he may lose control of his mind and "go crazy."  Dr. C.I. summarized that the Veteran's current cognitive screening results reflect the presence of some memory attenuation.  It was also noted that the following symptoms experienced by the Veteran were consistent with the presence of PTSD - experiencing bizarre and unusual mental sensations, affective labilities, times of social perplexity, disassociations that have led to perceptions/feelings of being back in Vietnam; anhedonia concurrent with attenuations in affiliative motivation and consequent social self isolation, with concurrent insomnia; and tantrum-like irritability.  In addition, the Veteran's somatization tendencies were consistent with the presence of somatizations characteristic of an undifferentiated somatoform disorder.  Dr. C.I. stated further that the Veteran's personality functioning was characterized by dependent personality features concurrent with the presence of avoidant personality features.  The diagnosis of PTSD was continued, and a GAF score of 55 was assigned.  It was recommended that the Veteran keep his part-time job to provide him with some structure, provide him with a venue where he can experience some self-efficacy, and interpersonal contact.  

In April 2012, the Veteran underwent a psychological disability evaluation by a licensed psychologist identified as J.I.R., PhD, who stated that overall, the Veteran was suffering from moderate to marked psychological /psychiatric disability.  Based on his history, the examination, and review of the historical records present, Dr. J.I.R. determined that the Veteran's functioning was permanently impaired by anxiety and depression, and noted that he has the potential to decompensate when placed under even moderate stress.  Dr. J.I.R. opined that the Veteran's psychological symptoms and condition presents a moderately to markedly negative effect on his ability to perform independent work in a competitive work setting; and observed that his mental health records and presentation during the examination were consistent with this rating of his level of functioning.  

According to April 2013 VA therapy notes, the Veteran's psychiatrist stated that when the  Veteran presented, he was quite symptomatic with symptoms of depression, anhedonia, anxiety, difficulty in crowds, hypervigilance, nightmares of combat, and major sleep disturbances.  It was noted that the Veteran had been seen at the VA mental health clinic about 2 or 3 years ago, but discontinued as he did not see any improvement.  

In May 2016, the Veteran underwent a Psychological Disability Evaluation by J.I.R, PhD.  The evaluation report reflects the Veteran's report of continued, significant emotional distress.  He presented with complaints of general anxiety and tension, panic attacks, vegatively depressed moods, irrational anger outbursts, and flashbacks of traumatic experiences.  Dr. J.I.R. noted that the Veteran appeared somewhat tense with a depressed mood, but was immediately friendly and cooperative.  He was alert and responded to directions appropriately.  His overall mood was tense and predominantly depressed with anxiety.  His energy levels were within normal parameters.  His general level of psychomotor behavior was somewhat low, but within normal parameters.  His abstract thinking ability appeared intact.  His affect was somewhat constricted.  His eye contact with the examiner was described as good.  His level of consciousness during the session was unimpaired.  He had clear speech.  Overall, the Veteran answered the questions willingly and to the best of his ability.  His attention and concentration during the examination were adequate.  His speech was spontaneous and of normal rate and volume, but was consistent with considerable anxiety and clinically significant depression.  He impressed the examiner as sincere and forthright.  Dr J.I.R. felt that, based on the interview, there was evidence of significant psychological pathology in that he manifests visual hallucinations.  Overall, it was determined that the Veteran manifested and described clinically significant anxiety and depression. The Veteran's suicidal risk factor present in his profile was his significant sense of hopelessness, but he was not considered an active suicidal risk.  His overall mental status was significant for constricted affect, perceptual disturbances, and both auditory and visual hallucinations.  His mood reflected significant tension and prominent depression, with anxiety.  An Axis I diagnosis of PTSD was continued.  Dr J.I.R. added that the Veteran was significantly depressed and anxious, and experienced pathological mood swings.  He also noted that the Veteran's history and overall presentation were consistent with average intelligence and moderate-to-severe psychopathology which was controlled and contained by psychoactive medications and a low-stress environment.  

Dr J.I.R. summarized the PTSD symptoms endorsed by the Veteran as follows:  general nervousness, tension, anxiety excessively watchful and overly cautious; bad or troubling nightmares/dreams; sleep disturbances; sexual problems; feeling weak and fatigued; headaches/dizziness; concentration problems; forgetfulness; irritability/impatience/arguments with others/ tendency to withdraw/isolate himself; family problems and friction; sad mood/depressed mood/crying spells; sensitivity to noise; avoidance of situations; flashbacks of traumatic experiences; unstable moods with ups and downs; hopelessness about the future; persistent worries that something bad will happen; panic attacks; frightening thoughts and images; anger or irritability for no apparent reason; loss of interest or pleasure in common activities loss of appetite; feeling apathetic /no motivation; and paranoia/fear of other people.  Dr J.I.R. noted that the Veteran endorsed 27 out of the 32 potential symptoms on the PTSD symptom checklist, supportive of the position that he was not arbitrarily checking off symptoms and gave the instrument appropriate thought and consideration, which mitigates against any malingering.  Dr J.I.R. further stated that the pattern of the Veteran's responses is consistent with types of emotional reactions that could be clinically anticipated as a result of his diagnostic picture.  Dr. J.I.R. concluded that the Veteran's overall level of psychological disability was moderately to markedly impaired, and likely to persist indefinitely.  Dr J.I.R. felt that the Veteran's psychological disability had increased and therefore warranted consideration for a higher disability rating.

Procedurally, the Veteran's PTSD has been rated as 50 percent disabling pursuant to DC 9411 since September 22, 2006.  VA received the Veteran's increased rating claim on appeal here on December 4, 2009.    

After reviewing all relevant evidence of record, both lay and medical, the Board finds that the preponderance of the evidence supports a higher rating of 70 percent for PTSD.  That is, the evidence reflects that his psychiatric disability has been productive of occupational and social impairment with deficiencies in most areas due to suicidal ideation; visual and auditory hallucinations; clinically significant depression and anxiety; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

The Board recognizes that the January 2010 VA examiner described a disability picture that is consistent with a rating less than the 50 percent rating assigned by the RO; however, the opinion does not appear to report an accurate depiction of the Veteran's symptoms during that time period.  While the Veteran did not report suicidal ideation or hallucinations at the January 2010 VA examination, his VA therapy notes dated within months of that examination show continued PTSD symptoms to include paranoia and suicidal ideation.  See VA supportive therapy notes dated in September 2009.  For this reason, the Board assigns less probative weight to the January 2010 VA opinion.

To the contrary, the Board assigns the greatest probative weight to the reports and opinions provided by the non-VA licensed psychologists, Dr. C.I. (September 2010) and Dr. J.I.R. (2012 and 2016).  These medical professionals provided detailed rationale in their respective reports and conducted diagnostic testing that the VA examiner did not administer.  In addition, the opinions provided by Dr. C.I. and Dr. J.I.R. are consistent with each other and with the Veteran's treatment and therapy notes in that they describe a more severe disability picture.  Resolving all doubt in the Veteran's favor, the Board concludes that, overall, a 70 percent rating appropriately reflects the Veteran's psychiatric disability picture since the date of the claim.  38 C.F.R. §§ 4.7, 4.130 (2015).   

However, the Board finds that it is factually ascertainable that the Veteran's PTSD during the year prior to his December 4, 2009 claim had worsened.  See e.g. September 2009 VA therapy notes.  Therefore, the Board will award the 70 percent disability rating back to a year prior to the claim, December 4, 2008.  Given the evidence of record, this is the earliest it is factually ascertainable that such an increase occurred.

As indicated in the introduction, the issue of entitlement to an even higher rating for PTSD must be remanded for further development.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected PTSD is inadequate. A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule. 

As noted above, the Veteran's service connected PTSD has been primarily productive of occupational and social impairment with deficiencies in most areas.  Notably, these symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

Accordingly, the rating criteria contemplate the Veteran's service-connected connected PTSD.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the assigned schedular rating. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture.


B.   Claim of Entitlement to a TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

Prior to this appeal being certified to the Board, the Veteran was service connected for:  PTSD, rated as 50 percent disabling; coronary artery disease rated as 30 percent disabling; arthrosis of the right ulnar aspect of right wrist (rated as noncompensably disabling prior to December 4, 2009 and 20 percent thereafter); and diabetes mellitus rated as 20 percent disabling.   A combined 60 percent rating was assigned from December 4, 2009.  A combined 70 percent rating was assigned from December 26, 2013, and a combined 80 percent rating was assigned from June 21, 2016.

As decided in this decision, the Veteran's PTSD is assigned a higher rating of 70 percent since December 4, 2008.  Therefore, since that date, he met the percentage requirements set forth in 38 C.F.R. § 4.16 (a) for consideration of a TDIU.
 
Thus, the question that remains is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Turning now to the relevant evidence of record, a September 2008 VA psychiatrist opined that the Veteran's employment at the cigar store is akin to sheltered employment, a CWT equivalent in the community.  It was further noted that the Veteran's Vietnam trauma and consequent PTSD are severe and his numbing can be mistaken for calmness in a brief observation or by a casual observer.  The psychiatrist opined that the Veteran is incapable of holding a job with any degree of serious responsibility or accountability.

On his December 2009 TDIU application, the Veteran indicated that he last worked full-time and became too disabled to work in June 2002 at which time he worked in sales.  He also reported working part-time at Jim's Smoke Shop from June 2005, forward.  He indicated that he has a high school education and completed one year of college courses.  He reported that he was unable to work on account of his PTSD and his right ulnar disability.

The January 2010 VA examination report reflects the Veteran's statement that he worked for 14 years as a delivery man for Entenmann's Bakery, but stopped working in 2002 due to back problems.  He also noted that, in 2005, he began working part-time (10 hours a week) at the smoke shop and his duties included cleaning and pricing merchandise at the shop.  

In his September 2010 statement, Dr. C.I. noted that the Veteran's part-time job was simple and rather easy, and that most other forms of employment would be contraindicated.

In a January 2011 statement, the Veteran explained that he worked only 10-15 hours a week at the cigar shop.

In a January 2011 statement, the Veteran's employer stated that he hired the Veteran out of loyalty because he was an old family friend and felt that the job would give him something to do and occupy his time.  However, the employer believed that the Veteran could no longer handle his small responsibilities at the shop, noting that he has been sent home many times because of his depression.  It was also noted that the Veteran showed up late for work and often forgets his schedule.  

In April 2012 correspondence, Dr. J.I.R. stated that the Veteran's condition presented a severely negative effect on his ability to perform full-time independent work in a competitive setting.  Eventually with psychological care and appropriate psychoactive medications, Dr. J.I.R. felt that the Veteran would be capable of limited low-stress work placement in a supported/sheltered work setting.  In his opinion, even in such limited restricted work conditions he would be an unreliable and unproductive employee due to his moderate to marked psychiatric disabilities. 
Dr. J.I.R. concluded that the Veteran's psychological condition would preclude employment and he should be considered as having a permanent disability rendering him totally disabled, psychologically, from performing full time competitive work in a normal competitive work setting.

In an April 2016 statement, the Veteran's son indicated that his father needs help with normal activities on a daily basis.  He stated that his father is unable to sleep.  He described horrible nightmares during which his father wakes up screaming and in a sweat.  He also stated that loud noises bother his father. 

In April 2016 correspondence, the Veteran provided further insight into his last full-time job which was with Entenmann's Bakery.  He reported that he worked for the company from 1985-2000, and during his last two years there, he was placed on light duty and eventually asked to leave.  Several years later, he began working part-time behind the counter at Jim's Smoke Shop for a period of three years, but was later demoted to performing cleaning duties only.  He explained that they kept him employed essentially as a favor to him as he personally knew the owner who had since died.  

On his TDIU application received in April 2016, he reported that last became too disabled to work on account of his PTSD in June 2001, and last worked full time in route sales for a bakery in October 2002.  He also reported working part-time (10 to 15 hours per week) for Jim's Smoke Shop from 2008-2012.  He indicated that he has a high school education and no other education or training. 

Dr. J.I.R. who conducted the May 2016 psychological evaluation indicated that the Veteran is psychologically impaired to an extent that he cannot presently function in a competitive work environment.  It was also noted that any attempts at employment would require vocational training and a supportive work environment with little responsibility or stress due to his psychological impairment.  Dr. J.I.R. opined that the Veteran's overall ability to deal with the stresses of work is markedly impaired.  The psychologist further determined that, given the Veteran's present level of functioning and emotional state, any attempts to engage in employment at this point is likely to result in an acute deterioration in psychological functioning with at least some potential for eliciting suicidal behavior or ideation.  The psychologist added that the types of work that the Veteran might eventually be capable of sustaining are likely to be low paying (such as sheltered workshops for mentally compromised) with little way for employee benefits; and he would still require subsidies of social security monies as well as Medicaid coverage for medical needs.  Dr J.I.R. stated further that even with this type of low-stress, sheltered work setting, the Veteran would be unreliable and unproductive employee.  Lastly, Dr. J.I.R. determined that even if the Veteran did obtain a job, he would not be able to sustain it in a responsible and competent manner without interference from his psychological symptoms.  

An October 2016 VA examiner indicated that the Veteran's coronary artery disease impacts his ability to work in that he experiences shortness of breath with exertion.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence supports a finding that the Veteran has been unable to follow a substantially gainful occupation primarily as a result of his service-connected psychiatric disability since the beginning of the claim.  In so finding, the Board finds the evaluation reports authored by Dr. C.I. and Dr. J.I.R. highly persuasive and probative on the question of unemployability.  Their respective reports correctly outlined the Veteran's medical and vocational history, cited to particular evidence, and are consistent with each other to the extent that they found the Veteran unemployable due to his PTSD.  The Board recognizes that after the Veteran stopped working full-time for the bakery in early-2000, he sporadically worked for a smoke shop.  Nonetheless, the Veteran and his former employer at Jim's Smoke Shop describe an employment situation which appears to have been marginal at best.  Moreover, although the evidence shows that the Veteran's heart disease and diabetes may have some impact on his ability to work, it is clear from the evidence that the Veteran's service-connected PTSD alone precludes all types of employment.  On this basis, the Board finds that a TDIU is warranted.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for TDIU have been met.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.3, 4.16(a) (2015); Gilbert, 1 Vet. App. at 49.

ORDER

The appeal seeking an increased rating for right wrist disability is dismissed.

A 70 percent rating for service-connected PTSD is granted from December 4, 2008, subject to the laws and regulations governing monetary benefits.

A TDIU is granted, subject to the laws and regulations governing monetary benefits.

REMAND

Further development is necessary prior to analyzing the merits of the claim for a rating higher than 70 percent for PTSD and the increased rating claim for diabetes on appeal.  

First, the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See December 2009 VA General Medical examination report showing Veteran's statement that he had been on disability since 2002; September 2010 Psychological Evaluation report reflecting that he began receiving "SSD" in 2003.  

Although the Board determined that the current record sufficient to award a higher rating for PTSD and entitlement to a TDIU even without first reviewing any SSA records, the SSA records must be obtained prior to adjudication of the remaining claims.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).    

Second, the record shows that the Veteran was briefly seen by the Hicksville Vet Center.  See April 2013 VA therapy notes.  On remand, those records should be requested and obtained.

Finally, with regard to the diabetes claim, the Veteran last underwent a VA compensation examination in June 2014 at which time he reported no associated complications, and none were demonstrated during the examination.  However, during his 2016 hearing before the undersigned VLJ, the Veteran essentially reported a worsening of disability in that he now experiences electric-type pains in his legs and blurry vision, both of which he attributes to his diabetes.   As the lay evidence suggests a worsening of disability since the last VA compensation examination, the Veteran should be afforded an additional comprehensive examination to determine the current nature and severity of his diabetes and any associated manifestations.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that updated VA treatment records are associated with the claims folder.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSA benefits, as well as copies of all medical records underlying those determinations.

3.  After completing the above, provide the Veteran with a VA examination to determine the current severity of his service-connected type II diabetes and any associated complications.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After a complete review of the claims file and examination the VA examiner should respond to the following:

(a)  Determine whether the Veteran's diabetes mellitus requires the regulation of his activities (avoidance of strenuous occupational and recreational activities) to control his diabetes.  Address any lay statements in this regard. 

(b)  Discuss whether the Veteran's diabetes mellitus causes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

(c)  Indicate all current diabetic-related disabilities, to include any diabetic neuropathy and diabetic retinopathy, and comment on the severity of each; in addition, state whether and to what extent they affect his activity level. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion.

4.  Finally, readjudicate the claim for a rating higher than 70 percent for PTSD and increased rating claim for diabetes, to include consideration of separate ratings for any associated disabilities.  If these claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


